                   Case 20-11785-CSS           Doc 564        Filed 09/09/20        Page 1 of 13




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20-11785 (CSS)
                                                             :
                                               1
                                    Debtors.                 :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x

    NOTICE OF AGENDA FOR TELEPHONIC AND VIDEO HEARING SCHEDULED
      FOR SEPTEMBER 11, 2020 AT 2:00 P.M. (PREVAILING EASTERN TIME),
     BEFORE THE HONORABLE CHRISTOPHER S. SONTCHI, AT THE UNITED
       STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE 2

                   ANY PARTY WISHING TO PARTICIPATE IN THE HEARING
                   MUST APPEAR THROUGH BOTH COURTCALL AND ZOOM.

                     TO APPEAR BY VIDEO CONFERENCE,
             PARTIES SHOULD USE THE FOLLOWING INFORMATION:
        JOIN ZOOMGOV HEARING: https://debuscourts.zoomgov.com/j/1602584320
                  MEETING ID: 160 258 4320; PASSWORD: 496770

       PLEASE NOTE: AUDIO MUST BE MUTED IN ZOOM ONCE CONNECTED.
         COURTCALL, LLC WILL PROVIDE THE AUDIO FOR THE HEARING.

                               TO APPEAR TELEPHONICALLY,
                      PARTIES SHOULD CONTACT COURTCALL, LLC
                     AT 844-925-0626 TO REGISTER THEIR APPEARANCE.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
    Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
    (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
    Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
    Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
    headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
    All motions and other pleadings referenced herein are available online at the following address:
    https://cases.primeclerk.com/brooksbrothers/.


RLF1 23931367v.1
                   Case 20-11785-CSS       Doc 564       Filed 09/09/20   Page 2 of 13




I.       RESOLVED MATTERS:

1.       Debtors’ Application to Retain and Employ Richards, Layton & Finger, P.A. as Co-
         Counsel to the Debtors Effective as of the Petition Date [Docket No. 293 – filed August
         3, 2020]

         Objection/Response Deadline:            August 17, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:

         A.         Informal comments received from the Office of the United States Trustee (the
                    “U.S. Trustee”)

         Related Documents:

         i.         Certification of Counsel Regarding Order Authorizing the Debtors to Retain and
                    Employ Richards, Layton & Finger, P.A. as Co-Counsel to the Debtors Effective
                    as of the Petition Date [Docket No. 458 – filed August 18, 2020]
         ii.        Order Authorizing the Debtors to Retain and Employ Richards, Layton & Finger,
                    P.A. as Co-Counsel to the Debtors Effective as of the Petition Date [Docket No.
                    461 – entered August 19, 2020]
         Status: On August 19, 2020, the Court entered an order regarding this matter.
                 Accordingly, a hearing on this matter is no longer necessary.

2.       Motion of Debtors for Entry of Order (I) Extending Time to File (A) Schedules of Assets
         and Liabilities and Statements of Financial Affairs and (B) Initial Rule 2015.3 Report;
         and (II) Granting Related Relief [Docket No. 309 – filed August 5, 2020]

         Objection/Response Deadline:            August 19, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:          None.

         Related Documents:

         i.         Certification of Counsel Regarding Order (I) Extending Time to File
                    (A) Schedules of Assets and Liabilities and Statement of Financial Affairs and
                    (B) Initial Rule 2015.3 Report; and (II) Granting Related Relief [Docket No. 476
                    – filed August 20, 2020]
         ii.        Order (I) Extending Time to File (A) Schedules of Assets and Liabilities and
                    Statements of Financial Affairs and (B) Initial Rule 2015.3 Report; and
                    (II) Granting Related Relief [Docket No. 477 – entered August 21, 2020]
         Status: On August 21, 2020, the Court entered an order regarding this matter.
                 Accordingly, a hearing on this matter is no longer necessary.


                                                    2
RLF1 23931367v.1
                   Case 20-11785-CSS       Doc 564      Filed 09/09/20   Page 3 of 13




3.       Application of the Official Committee of Unsecured Creditors of Brooks Brothers Group,
         Inc., et al. to Retain and Employ Akin Gump Strauss Hauer & Feld LLP as Counsel,
         Effective Nunc Pro Tunc to July 24, 2020 [Docket No. 478 – filed August 21, 2020]

         Objection/Response Deadline:            September 4, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:

         A.         Informal comments received from the U.S. Trustee

         Related Documents:

         i.         Certification of Counsel Regarding Order Authorizing the Official Committee of
                    Unsecured Creditors of Brooks Brothers Group, Inc., et al., to Retain and Employ
                    Akin Gump Strauss Hauer & Feld LLP as Counsel Effective Nunc Pro Tunc to
                    July 24, 2020 [Docket No. 550 – filed September 8, 2020]
         ii.        Order Authorizing the Official Committee of Unsecured Creditors of Brooks
                    Brothers Group, Inc., et al., to Retain and Employ Akin Gump Strauss Hauer &
                    Feld LLP as Counsel Effective Nunc Pro Tunc to July 24, 2020 [Docket No. 558
                    – entered September 9, 2020]
         Status: On September 9, 2020, the Court entered an order regarding this matter.
                 Accordingly, a hearing on this matter is no longer necessary.

4.       Application Pursuant to Fed. R. Bankr. P. 2014(a) for Order Under Section 1103 of the
         Bankruptcy Code Authorizing the Employment and Retention of FTI Consulting, Inc. as
         Financial Advisor to the Official Committee of Unsecured Creditors Nunc Pro Tunc to
         July 27, 2020 [Docket No. 479 – filed August 21, 2020]

         Objection/Response Deadline:            September 4, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:

         A.         Informal comments received from the U.S. Trustee

         Related Documents:

         i.         Declaration in Support of the Application Pursuant to Fed. R. Bankr. P. 2014(a)
                    for Order Under Section 1103 of the Bankruptcy Code Authorizing the
                    Employment and Retention of FTI Consulting, Inc. as Financial Advisor to the
                    Official Committee of Unsecured Creditors Nunc Pro Tunc to July 27, 2020
                    [Docket No. 480 – filed August 21, 2020]
         ii.        Certification of Counsel Regarding Order Authorizing Retention of FTI
                    Consulting, Inc. as Financial Advisor for the Official Committee of Unsecured
                    Creditors Nunc Pro Tunc to July 27, 2020 [Docket No. 551 – filed September 8,
                    2020]
                                                    3
RLF1 23931367v.1
                   Case 20-11785-CSS       Doc 564      Filed 09/09/20   Page 4 of 13




         iii.       Order Authorizing Retention of FTI Consulting, Inc. as Financial Advisor for the
                    Official Committee of Unsecured Creditors Nunc Pro Tunc to July 27, 2020
                    [Docket No. 555 – entered September 9, 2020]
         Status: On September 9, 2020, the Court entered an order regarding this matter.
                 Accordingly, a hearing on this matter is no longer necessary.

5.       Application for Entry of an Order Authorizing the Employment and Retention of
         Troutman Pepper Hamilton Sanders LLP as Co-Counsel to the Official Committee of
         Unsecured Creditors of Brooks Brothers Group, Inc., et al., Nunc Pro Tunc to July 27,
         2020 [Docket No. 481 – filed August 21, 2020]

         Objection/Response Deadline:            September 4, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:

         A.         Informal comments received from the U.S. Trustee

         Related Documents:

         i.         Supplemental Affidavit of Evelyn J. Meltzer in Support of Application for Entry
                    of an Order Authorizing the Employment and Retention of Troutman Pepper
                    Hamilton Sanders LLP as Co-Counsel to the Official Committee of Unsecured
                    Creditors of Brooks Brothers Group, Inc., et al., Nunc Pro Tunc to July 27, 2020
                    [Docket No. 536 – filed August 31, 2020]
         ii.        Certification of Counsel Regarding Order Authorizing the Employment and
                    Retention of Troutman Pepper Hamilton Sanders LLP as Co-Counsel to the
                    Official Committee of Unsecured Creditors of Brooks Brothers Group, Inc., et al.,
                    Nunc Pro Tunc to July 27, 2020 [Docket No. 552 – filed September 8, 2020]
         iii.       Order Authorizing the Employment and Retention of Troutman Pepper Hamilton
                    Sanders LLP as Co-Counsel to the Official Committee of Unsecured Creditors of
                    Brooks Brothers Group, Inc., et al., Nunc Pro Tunc to July 27, 2020 [Docket No.
                    556 – entered September 9, 2020]
         Status: On September 9, 2020, the Court entered an order regarding this matter.
                 Accordingly, a hearing on this matter is no longer necessary.

6.       The Official Committee of Unsecured Creditors’ Motion for an Order Determining That
         the Creditors’ Committee is Not Required to Provide Access to Confidential or Privileged
         Information of the Debtors and Fixing Creditor Information Sharing Procedures and
         Protocols Under 11 U.S.C. §§ 105(a), 107(b), and 1102(b)(3) Effective as of July 21,
         2020 [Docket No. 530 - filed August 28, 2020]

         Objection/Response Deadline:            September 4, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:
                                                    4
RLF1 23931367v.1
                   Case 20-11785-CSS       Doc 564    Filed 09/09/20    Page 5 of 13




         A.         Informal comments received from the Debtors

         Related Documents:

         i.         Certification of Counsel Regarding Order Determining That the Creditors’
                    Committee is Not Required to Provide Access to Confidential or Privileged
                    Information of the Debtors and Fixing Creditor Information Sharing Procedures
                    and Protocols Under 11 U.S.C. §§ 105(a), 107(b), and 1102(b)(3) Effective as of
                    July 21, 2020 [Docket No. 557 – filed September 9, 2020]
         ii.        Order Determining That the Creditors’ Committee is Not Required to Provide
                    Access to Confidential or Privileged Information of the Debtors and Fixing
                    Creditor Information Sharing Procedures and Protocols Under 11 U.S.C. §§
                    105(a), 107(b), and 1102(b)(3) Effective as of July 21, 2020 [Docket No. 559 –
                    entered September 9, 2020]
         Status: On September 9, 2020, the Court entered an order regarding this matter.
                 Accordingly, a hearing on this matter is no longer necessary.

II.      CONTINUED MATTERS:

7.       Motion of Debtors for Entry of Orders (I) Approving (A) Bidding Procedures, (B) Form
         and Manner of Notice of Sale, Auction, and Sale Hearing, (C) Assumption and
         Assignment Procedures, (II) Scheduling Auction and Sale Hearing, (III) Approving
         (A) Sale of Substantially All of Debtors’ Assets Free and Clear of Liens, Claims,
         Interests, and Encumbrances, and (B) Assumption and Assignment of Executory
         Contracts and Unexpired Leases, and (IV) Granting Related Relief [Docket No. 154 –
         filed July 15, 2020]

         Cure/Assumption Response Deadline:            August 12, 2020 at 4:00 p.m. (ET)

         Cure/Assumption Responses Received:           See Exhibit A attached hereto.

         Related Documents:

         i.         Notice of Cure Costs and Potential Assumption and Assignment of Executory
                    Contracts and Unexpired Leases in Connection with Sale Transaction [Docket
                    No. 306 – filed August 5, 2020]

         ii.        Order (I) Approving Asset Purchase Agreement, (II) Authorizing Sale to the
                    stalking Horse Bidder of the Acquired Assets Free and Clear of Liens, Claims,
                    Encumbrances and Other Interests, (III) Authorizing Assumption and Assignment
                    of Certain Executory Contracts and Unexpired Leases in Connection Therewith,
                    and (IV) Granting Related Relief [Docket No. 444 – entered August 14, 2020]
                    (the “Sale Order”)
         Status: To the extent not otherwise resolved, the hearing on this matter with respect to all
                 objections to the assumption and assignment of executory contracts and unexpired
                                                 5
RLF1 23931367v.1
                   Case 20-11785-CSS       Doc 564       Filed 09/09/20   Page 6 of 13




                    leases is adjourned to a date to be determined, and will be scheduled for hearing
                    to the extent the Debtors file a Designation Notice (defined in the Sale Order)
                    for the applicable contracts or leases in accordance with the designation rights
                    procedures in the Sale Order.

8.       Motion for an Order Authorizing Ralph Lauren Corporation to File Documents Under
         Seal [Docket No. 350 – filed August 8, 2020]

         Objection/Response Deadline:            August 14, 2020 at 10:00 a.m. (ET)

         Objections/Responses Received:          None.

         Related Documents:

         i.         [Sealed] Limited Objection and Reservation of Rights of Ralph Lauren
                    Corporation to (I) Motion of Debtors for Entry of Order Approving (A) Sale of
                    Substantially All of Debtors’ Assets Free and Clear of Liens, Claims, Interests,
                    and Encumbrances, and (B) Assumption and Assignment of Executory Contracts
                    and Unexpired Leases; and (II) Notice of Cure Costs and Potential Assumption
                    and Assignment of Executory Contracts and Unexpired Leases in Connection
                    with Sale Transaction [Docket No. 348 - filed August 8, 2020]

         ii.        Notice of Filing of Proposed Redacted Limited Objection and Reservation of
                    Rights of Ralph Lauren Corporation to (I) Motion of Debtors for Entry of Order
                    Approving (A) Sale of Substantially All of Debtors’ Assets Free and Clear of
                    Liens, Claims, Interests, and Encumbrances, and (B) Assumption and Assignment
                    of Executory Contracts and Unexpired Leases; and (II) Notice of Cure Costs and
                    Potential Assumption and Assignment of Executory Contracts and Unexpired
                    Leases in Connection with Sale Transaction [Docket No. 349 – filed August 8,
                    2020 – Sealed Version at Docket No. 348]

         Status: The hearing on this matter is adjourned to the omnibus hearing scheduled for
                September 24, 2020 at 11:00 a.m. (ET).

III.     MATTER SUBMITTED UNDER CERTIFICATION:

9.       Debtors’ Application for Authority to Retain and Employ KPMG LLP to Provide Tax
         Consulting and Tax Compliance Services Effective as of the Petition Date [Docket No.
         484 – filed August 21, 2020]

         Objection/Response Deadline:            September 4, 2020 at 4:00 p.m. (ET); extended to
                                                 September 7, 2020 at 4:00 p.m. (ET) for the U.S.
                                                 Trustee

         Objections/Responses Received:

         A.         Informal comments received from the U.S. Trustee

                                                    6
RLF1 23931367v.1
                   Case 20-11785-CSS           Doc 564     Filed 09/09/20   Page 7 of 13




         Related Documents:

         i.             Supplemental Declaration of Howard Steinberg in Further Support of Debtors’
                        Application for Authority to Retain and Employ KPMG LLP to Provide Tax
                        Consulting and Tax Compliance Services Effective as of the Petition Date
                        [Docket No. 562 - filed September 9, 2020]
         ii.            Certification of Counsel Regarding Order Authorizing Debtors to Retain and
                        Employ KPMG LLP to Provide Tax Consulting and Tax Compliance Services
                        Effective as of the Petition Date [Docket No. 563 - filed September 9, 2020]
         Status: On September 9, 2020, the Debtors submitted a revised proposed order under
                 certification of counsel. Accordingly, a hearing with respect to this matter is only
                 required to the extent the Court has any questions or concerns.

IV.      MATTER GOING FORWARD:

10.      Revised Notice of Higher and Better De Minimis Asset Sale [Docket No. 475 – filed
         August 20, 2020]

         Objection/Response Deadline:               August 28, 2020 at 5:00 p.m. (ET)

         Objections/Responses Received:

         A.             Preliminary Objection [of HSUS Investments, LLC (together with HSUS
                        Manufacturing, Inc.)] to Proposed De Minimis Asset Sale [Docket No. 466 – filed
                        August 20, 2020]

         B.             Preliminary Objection [of HSUS Investments, LLC (together with HSUS
                        Manufacturing, Inc.)] to Proposed De Minimis Asset Sale [Docket No. 483 – filed
                        August 20, 2020]

         C.             Objection [of Garland RE LLC and Garland Operating LLC] to Proposed De
                        Minimis Asset Sale [Docket No. 529 – filed August 28, 2020]

                   i.          Notice of Withdrawal of Objection [of Garland RE LLC and Garland
                               Operating LLC] to Proposed De Minimis Asset Sale [Docket No. 560 –
                               filed September 9, 2020]

         Related Documents:

         i.             Order Authorizing and Establishing Procedures for the Sale, Transfer, or
                        Abandonment of De Minimis Assets [Docket No. 262 – entered July 30, 2020]
         ii.            Notice of De Minimis Asset Sale [Docket No. 308 – filed August 5, 2020]

         iii.           Notice of Receipt of Competing Bids for De Minimis Asset Sale [Docket No. 442
                        – filed August 14, 2020]

                                                       7
RLF1 23931367v.1
                   Case 20-11785-CSS       Doc 564      Filed 09/09/20    Page 8 of 13




         iv.        Notice of Higher and Better De Minimis Asset Sale [Docket No. 462 – filed
                    August 19, 2020]

         v.         Notice of Hearing on Garland Assets De Minimis Sale [Docket No. 544 – filed
                    September 2, 2020]

         vi.        Debtors’ Omnibus Reply in Support of the Sale of the Garland Assets to Legacy
                    Industries, Inc. [Docket No. 549 – filed September 8, 2020]
         vii.       Declaration of Stephen Marotta in Support of the Sale of the Garland Assets to
                    Legacy Industries, Inc. [Docket No. 553 – filed September 8, 2020]
         Witness Information: The Debtors intend to offer testimony by declaration. To the
               extent live testimony is necessary, Mr. Stephen Marotta, the Debtors’ Chief
               Restructuring Officer, will be available to testify by video from his office in New
               York, NY.

         Status: The hearing on this matter will go forward.




                                                    8
RLF1 23931367v.1
                   Case 20-11785-CSS     Doc 564      Filed 09/09/20   Page 9 of 13




Dated: September 9, 2020
       Wilmington, Delaware

                                       /s/ Christopher M. De Lillo
                                       RICHARDS, LAYTON & FINGER, P.A.
                                       Mark D. Collins (No. 2981)
                                       Zachary I. Shapiro (No. 5103)
                                       Brett M. Haywood (No. 6166)
                                       Christopher M. De Lillo (No. 6355)
                                       Sarah E. Silveira (No. 6580)
                                       One Rodney Square
                                       920 N. King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701
                                       E-mail:        collins@rlf.com
                                                      shapiro@rlf.com
                                                      haywood@rlf.com
                                                      delillo@rlf.com
                                                      silveira@rlf.com

                                       - and -

                                       WEIL, GOTSHAL & MANGES LLP
                                       Garrett A. Fail (admitted pro hac vice)
                                       David J. Cohen (admitted pro hac vice)
                                       767 Fifth Avenue
                                       New York, New York 10153
                                       Telephone: (212) 310-8000
                                       Facsimile: (212) 310-8007
                                       E-mail:         garrett.fail@weil.com
                                                       davidj.cohen@weil.com

                                       Attorneys for Debtors
                                       and Debtors in Possession




                                                  9
RLF1 23931367v.1
               Case 20-11785-CSS       Doc 564       Filed 09/09/20   Page 10 of 13

                           Exhibit A – Cure/Assumption Objections

  A.     Informal response from MasterCard International Incorporated
  B.     Informal response from 1201 Connecticut Novel Coworking LLC
  C.     Informal response from United Healthcare Services
  D.     Informal response from Stored Value Solutions, a division of Comdata Inc.
  E.     Informal response from SAP and Affiliates
  F.     Informal response from Cigna Dental
  G.     Informal response from Paradies Lagardère Travel Retail
  H.     Objection and Reservation of Rights of Washington Prime Group Inc. to the (I) Notice of
         Cure and Potential Assumption and Assignment of Executory Contracts and Unexpired
         Leases in Connection with Sale Transaction and (II) Proposed Sale of Debtors’ Assets
         [Docket No. 341 – filed August 7, 2020]
  I.     Objection of Brookfield Property Retail, Inc. to the Proposed Assumption and Assignment
         of Certain Leases and Sale [Docket No. 344 – filed August 8, 2020]
  J.     Limited Objection of Brooks Sports, Inc. to Motion of Debtors for Entry of Orders (I)
         Approving (A) Bidding Procedures, (B) Form and Manner of Notice of Sale, Auction, and
         Sale Hearing, and (C) Assumption and Assignment Procedures, (II) Scheduling Auction
         and Sale Hearing, (III) Approving (A) Sale of Substantially All of Debtors’ Assets Free
         and Clear of Liens, Claims, Interests, and Encumbrances, and (B) Assumption and
         Assignment of Executory Contracts and Unexpired Leases, and (IV) Granting Related
         Relief [Docket No. 347 – filed August 8, 2020]
  K.     Notice of Filing of Proposed Redacted Limited Objection and Reservation of Rights of
         Ralph Lauren Corporation to (I) Motion of Debtors for Entry of Order Approving (A) Sale
         of Substantially All of Debtors’ Assets Free and Clear of Liens, Claims, Interests, and
         Encumbrances, and (B) Assumption and Assignment of Executory Contracts and
         Unexpired Leases; and (II) Notice of Cure Costs and Potential Assumption and Assignment
         of Executory Contracts and Unexpired Leases in Connection with Sale Transaction [Docket
         No. 349 – filed August 8, 2020 – Sealed Version at Docket No. 348]
  L.     The Taubman Landlords’ Objection to Debtors’ Motion of Debtors for Entry of Orders (I)
         Approving (A) Bidding Procedures, (B) Form and Manner of Notice of Sale, Auction, and
         Sale Hearing, and (C) Assumption and Assignment Procedures, (II) Scheduling Auction
         and Sale Hearing, (III) Approving (A) Sale of Substantially All of Debtors’ Assets Free
         and Clear of Liens, Claims, Interests, and Encumbrances, and (B) Assumption and
         Assignment of Executory Contracts and Unexpired Leases, and (IV) Granting Related
         Relief [Docket No. 310 – filed August 6, 2020]
  M.     Objection of Town Square Ventures, L.P. to Notice of Cure Costs and Potential
         Assumption and Assignment of Executory Contracts and Unexpired Leases in Connection
         with Sale Transaction [Docket No. 313 – filed August 6, 2020]


RLF1 23931405v.2
               Case 20-11785-CSS       Doc 564     Filed 09/09/20    Page 11 of 13




  N.     Objection and Reservation of Rights of Washington Prime Group Inc. to the (I) Notice of
         Cure and Potential Assumption and Assignment of Executory Contracts and Unexpired
         Leases in Connection with Sale Transaction and (II) Proposed Sale of Debtors’ Assets
         [Docket No. 341 – filed August 7, 2020]
  O.     Objection of Brookfield Property Retail, Inc. to the Proposed Assumption and Assignment
         of Certain Leases and Sale [Docket No. 344 – filed August 8, 2020]
  P.     Limited Objection of CBL & Associates Management, Inc. to Debtors’ Notice of Potential
         Assumption of Executory Contracts and Unexpired Leases and Cure Amounts [Docket No.
         356 – filed August 10, 2020]
  Q.     Limited Objection of Wilson Canal Place II, LLC, OCT Stonefield Property Owner LLC,
         WS Tampa Owner LLC and 75 State Owner LLC to Notice of Cure Costs and Potential
         Assumption and Assignment of Executory Contracts and Unexpired Leases in Connection
         with Sale Transaction [Docket No. 369 – filed August 11, 2020]
  R.     Objection of Horizon Group Properties, Inc., Westfair, Inc., Westfield LLC and Certain
         Landlord Affiliates to the Notice of Cure Costs and Potential Assumption and Assignment
         of Executory Contracts and Unexpired Leases in Connection with Sale Transaction [Docket
         No. 371 – filed August 11, 2020]
  S.     Objection of Borderfree, Inc. to Proposed Cure Amount Listed by Debtors for the
         Assumption and Assignment of Executory Contract [Docket No. 372 – filed August 11,
         2020]
  T.     Objection of ADCO Kittery, LLC to Notice of Cure Costs and Potential Assumption and
         Assignment of Executory Contracts and Unexpired Leases in Connection with Sale
         Transactions [Docket No. 373 – filed August 11, 2020]
  U.     Limited Objection and Reservation of Rights of Infor (US), Inc. with Respect to Proposed
         Sale of Substantially All of the Debtors’ Assets and Proposed Assumption and Assignment
         of Executory Contracts [Docket No. 383 – filed August 12, 2020]
  V.     Objection of Cigna to Notice of Cure Costs and Potential Assumption and Assignment of
         Executory Contracts and Unexpired Leases in Connection with Sale Transaction [Docket
         No. 385 – filed August 12, 2020]
  W.     Limited Objection and Reservation of Rights of ShopperTrak RCT Corporation to the
         Notice of Cure Costs and Potential Assumption and Assignment of Executory Contracts
         and Unexpired Leases in Connection with Sale Transaction [Docket No. 386 – filed August
         12, 2020]
  X.     Limited Objection of ERY Retail Podium LLC, Evergreen Walk Lifestyle Center, LLC,
         Federal Realty Investment Trust, Jonathan Club, PGIM Real Estate, Saucon Valley
         Lifestyle Center, L.P., The Forbes Company, and The Macerich Company to Debtors’ (1)
         Notice of Cure Costs and Potential Assumption and Assignment of Executory Contracts
         and Unexpired Leases in Connection with (I) Approving (A) Bidding Procedures, (B) Form
                                                2
RLF1 23931405v.2
               Case 20-11785-CSS        Doc 564      Filed 09/09/20     Page 12 of 13




         and Manner of Notice of Sale, Auction, and Sale Hearing, and (C) Assumption and
         Assignment Procedures, (II) Scheduling Auction and Sale Hearing, (III) Approving (A)
         Sale of Substantially All of Debtors’ Assets Free and Clear of Liens, Claims, Interests, and
         Encumbrances, and (B) Assumption and Assignment of Executory Contracts and
         Unexpired Leases, and (IV) Granting Related Relief [Docket No. 388 – filed August 12,
         2020]
  Y.     Objection of CDV Parties to Cure Notice [Docket No. 391 – filed August 12, 2020]
  Z.     Limited Objection and Reservation of Rights of Concur Technologies, Inc. to the Notice
         of Cure Costs and Potential Assumption and Assignment of Executory Contracts and
         Unexpired Leases in Connection with Sale Transaction [Docket No. 392 – filed August 12,
         2020]
  AA. Objection and Reservation of Rights of The Paradies Shops, LLC to (I) Notice of Cure and
      Potential Assumption and Assignment of Executory Contracts and Unexpired Leases in
      Connection with Sale Transaction and (II) Proposed Sale of Debtors’ Assets [Docket No.
      393 – filed August 12, 2020]
  BB. Limited Objection of Simon Property Group, Inc. to Debtors’ Notice of Cure Costs and
      Potential Assumption and Assignment of Executory Contracts and Unexpired Leases in
      Connection with Sale Transaction [Docket No. 395 – filed August 12, 2020]
  CC. Reservation of Rights of Swiss Garments Company to Notice of Cure Costs and Potential
      Assumption and Assignment of Executory Contracts and Unexpired Leases in Connection
      with Sale Transaction [Docket No. 397 – filed August 12, 2020]
  DD. Limited Objection of Bayer Retail Company, L.L.C., Fritz Farm Retail Company, L.L.C.,
      and Leeds Retail Center, LLC to Debtors’ Notice of Cure Costs and Potential Assumption
      and Assignment of Executory Contracts and Unexpired Leases in Connection with Sale
      Transaction [Docket No. 398 – filed August 12, 2020]
  EE. Objection of salesforce.com, Inc. to the Proposed Assumption and Assignment of Certain
      Executory Contracts and Cure Costs in Connection with the Sale of Substantially All
      Assets, and Reservation of Rights [Docket No. 399 – filed August 12, 2020]
        i.    Declaration of Kevin Ramirez in Support of the Objection of salesforce.com, Inc. to
              the Proposed Assumption and Assignment of Certain Executory Contracts and Cure
              Costs in Connection with the Sale of Substantially All Assets, and Reservation of
              Rights [Docket No. 402 – filed August 12, 2020]
  FF. Objection of Help II, LLC to Debtors’ Notice of Cure Costs and Potential Assumption and
      Assignment of Executory Contracts and Unexpired Leases in Connection with Sale
      Transactions [Docket No. 401 – filed August 12, 2020]
  GG. Limited Objection of Landlords, Asheville Retail Associates LLC and Palm Beach Outlets
      I, LLC, to Debtors’ Potential Assumption and Assignment of Leases in Connection with
      Sale of Debtors’ Assets [Docket No. 405 – filed August 12, 2020]
                                             3
RLF1 23931405v.2
               Case 20-11785-CSS       Doc 564       Filed 09/09/20   Page 13 of 13




  HH. Reservation of Rights of Nassau Inn Limited Partnership to the Notice of Cure Costs and
      Potential Assumption and Assignment of Executory Contracts and Unexpired Leases in
      Connection with Sale Transaction [Docket No. 406 – filed August 12, 2020]
  II.    Limited Objection of First Sterling Greenwich Corp. to Notice of Cure Costs and Potential
         Assumption and Assignment of Executory Contracts and Unexpired Leases in Connection
         with Sale Transaction [Docket No. 411 – filed August 12, 2020]
  JJ.    Brookfield Corners LLC’s Reservation of Rights with Respect to Notice of Cure Costs and
         Potential Assumption and Assignment of Executory Contracts and Unexpired Leases in
         Connection with Sale Transaction [Docket No. 417 – filed August 13, 2020]




                                                 4
RLF1 23931405v.2
